Case 19-10857-BLS Doc 89 Filed 05/17/20 Page 1of1

CERTIFICATE OF SERVICE

I, Jeffrey M. Carbino, hereby certify that on May 17, 2020, I caused the Debtor’s
Omnibus Objection To Claims Pursuant To Section 502(b) Of The Bankruptcy Code,
Bankruptcy Rules 3001, 3003, And 3007 And Local Rule 3007-1(D), the Proposed Order, the
Brown Declaration and all of the referenced exhibits to be served electronically on the Office of
the United States Trustee, all parties requesting service pursuant to Bankruptcy Rule 2002 and to
Megan.Harper@phila.gov and Pamela. Thurmond@phila.gov by email.

 

/s/ Jeffrey M. Carbino
Jeffrey M. Carbino

17

5233250v1
